Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 24-33, drawn to a reactor.
Group II, claim(s) 34-38, drawn to a reactor.
Group III, claim(s) 39-43, drawn to a reactor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I/III and II lack unity of invention because even though the inventions of these groups require the technical feature of an electrochemical oxidation reactor for treating a liquid, the reactor comprising: a reactor vessel for containing the liquid; a rotor assembly rotatably mounted within the reactor vessel and supporting at least one positive electrode and one negative electrode, the electrodes being spaced to define a gap therebetween; and a source of power configured to provide a voltage differential between the positive electrode and the negative electrode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Thomassen (US 2015/0247248 A1).  Thomassen discloses an electrochemical oxidation reactor for treating a liquid (an electrochemical-oxidation reactor for treatment of liquids; abstract), said reactor comprising: a reactor vessel for containing said liquid (the reactor comprising a reactor vessel 105 for containing the liquid; abstract; figure 1; paragraph (0043]); a rotor assembly rotatably mounted within said reactor vessel (a
reactor body 108 (rotor assembly) rotatably mounted within the reactor vessel; figures 1-2; paragraphs (0043]. (0046], [0052]) and supporting at least one positive electrode and one negative electrode (the reactor body 108 (rotor assembly) rotatably mounted within the reactor vessel and supporting a plate-stack 260 comprising positive electrode plates and negative electrode plates; figure 2; paragraphs
(0052], (0059], [0078]), said electrode plates being spaced to define a gap therebetween (as is illustrated in figure 2, adjacent electrode plates 233, 234, 236 are spaced to define therebetween; figure 2;  paragraph [0052]), said gap being sized to receive liquid during rotation of said rotor assembly (the liquid is configured to flow into the central chamber of the reactor body and enter the gaps (including the first gap) between electrode plates during rotation of the reactor body (rotor assembly); figures 1-2; paragraphs (0040], (0050], (0053]); an electric motor for rotating said rotor assembly (the reactor body (rotor assembly) is rotated by an electric motor 510; figure 5; paragraph (0046]); and a source of power for providing a voltage differential between said positive and negative electrodes (a voltage source or
power supply provides a voltage difference between the positive and negative electrode plates; paragraphs (0043], (0076], (0129]).

Inventions I and III lack unity of invention because even though the inventions of these groups require the technical feature of An electrochemical oxidation reactor for treating a liquid, the reactor comprising: a reactor vessel for containing the liquid; a rotor assembly rotatably mounted within the reactor vessel and including a first shaft having a first support plate and a second shaft having a second support plate, the shafts being coaxial and the first and second support plates being secured to each other in a spaced relationship so that a gap is formed therebetween, the first and second support plates being insulated from each other, an electrode mounted to the first support plate within the gap, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Thomassen (US 2015/0247248 A1) in view of Ramshaw (US 4931166 A).  Thomassen discloses an electrochemical oxidation reactor for treating a liquid (an electrochemical-oxidation reactor for treatment of liquids; abstract), said reactor comprising: a reactor vessel for containing said liquid (the reactor comprising a reactor vessel for containing the liquid; abstract; figure 1; paragraph [0043]); a rotor assembly rotatably mounted within said reactor vessel (a reactor body (rotor assembly) rotatably mounted within the reactor vessel; figures 1-2; paragraphs (0043], [0052]) and including a first shaft having a first support plate (the reactor body (rotor assembly) including a plate-stack comprising electrode support plates 235 comprising an upper electrode support plate (first electrode support plate) connected to (secured to) a drive shaft 102 (first shaft); figures 1-2; paragraphs (0046], [0052]), a shaft having a second support plate (the electrode support plates 235 comprising a lower electrode support plate (second electrode support plate) with an upward (inward) facing surface and is connected to (secured to) the drive shaft 102; figures 1-2; paragraphs [0046], (0052]), said first and second support plates being secured to each other in a spaced relationship so that a gap is formed therebetween (as is illustrated in figure 2, the first and second electrode support plates 235 are secured to each other such that a gap is formed therebetween; figures 1-2; paragraphs [0046], [0052]), said first and second support plates being insulated from each other (as the gap is formed between the first and second support plates, the first and second support plates are insulated from each other; figures 1-2; paragraphs (0046], (0052]), said gap being sized to receive liquid during rotation of said rotor assembly within said vessel (the liquid is configured to flow into the central chamber of the reactor body and enter the gaps between electrode plates during rotation of the reactor body (rotor assembly); figures 1-2; paragraphs [0040]. (0050], [0053]); an electrode mounted to said first support plate within said gap (as is illustrated in figure 2, an electrode is supported on the upper electrode support plate (first electrode support plate) within the gap; abstract; figure 2; paragraph (0052]); an electric motor for rotating said rotor assembly (the reactor body (rotor assembly) is rotated by an electric motor 51 O; figure 5; paragraph (0046]); and a source of power for electrically connected to said shaft(s) so that a voltage differential is created across said gap (a voltage source or power supply connected to the drive shaft 102 provides a voltage difference between the positive and negative electrode plates; paragraphs
[0043], [0076], [01291). Thomassen does not disclose the second support plate is supported by a second shaft, said first and second shafts being coaxial. However, Ramsbaw discloses a first support plate is supported by a first shaft, a second support plate is supported by a second shaft (an electrochemical cell for carrying out an electrochemical reaction in liquids comprising supporting annular gaskets (support plates) supporting multiple electrodes 2, where first and second supporting annular gaskets 4 (support plates) can be considered as supported by half shaft 9A (first shaft) and half shaft 9B (second shaft) respectively; abstract; figure 2; column 4, lines 45-51; column 8, lines 6-12; column 17, lines 5-30); said first and second shafts being coaxial (as is illustrated in figure 2, the half shafts 9A and 9B are coaxial; figure 2; column 17, lines 17-24 ). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the electrochemical oxidation reactor, as previously disclosed by Thomassen, in order to have provided a first support plate is supported by a first shaft, a second support plate is supported by a second shaft; said first and second shafts being coaxial, as previously disclosed by Ramsbaw, for optimizing the electrochemical cell configuration for easy control of rotation characteristics of the electrode plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794